                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ABINGDON DIVISION

UNITED STATES OF AMERICA                        )
                                                )
                                                )
v.                                              )      Case No. 1:19CR00016
                                                )
INDIVIOR INC., ET AL.,                          )      By: James P. Jones
                                                )      United States District Judge
          Defendants.                           )


                           OPINION AND ORDER
                        DENYING MOTION TO DISMISS

      ARGUED: Albert P. Mayer, Assistant United States Attorney, Abingdon,
Virginia, for United States; James P. Loonam, JONES DAY, New York, New York, for
Defendants. ON BRIEF: Daniel P. Bubar, First Assistant United States Attorney,
Randy Ramseyer, Kristin L. Gray, Joseph S. Hall, Garth W. Huston, Janine M.
Myatt, and Carol L. Wallack, Assistant United States Attorneys, UNITED STATES
ATTORNEY’S OFFICE, Abingdon, Virginia, for United States; David Morrell, Deputy
Assistant Attorney General, Matthew J. Lash, Charles J. Biro, U.S. DEPARTMENT OF
JUSTICE, CIVIL DIVISION, CONSUMER PROTECTION BRANCH, for United States; Peter J.
Romatowski, James R. Wooley, Dia Rasinariu, and Katherine K. Mizelle, JONES DAY,
for Defendants; Thomas J. Bondurant, Jr., and Jennifer S. DeGraw, GENTRY LOCKE,
Roanoke, Virginia, for Defendants.
      The defendants in this criminal prosecution have moved to dismiss the

Superseding Indictment, as well as reiterated their prior request that I inspect grand

jury transcripts in camera. The government retorts that the defendants’ arguments

are matters for the jury, and reconsideration of the court’s rejection of the previous

transcript request is not warranted. For the following reasons, I will deny the

defendants’ Motion to Dismiss.
                                          I.

      The defendants, Indivior Inc. and its parent company, Indivior PLC, are

alleged to have deceived health care providers and benefit programs into believing

that the prescription medication Suboxone® (buprenorphine and naloxone)

sublingual film (“Suboxone Film”) is safer and less susceptible to diversion and

abuse than other similar drugs. The Superseding Indictment charges the defendants

with: (1) one count of conspiracy to commit mail, wire, and healthcare fraud, all in

violation of 18 U.S.C. § 1349; (2) one count of healthcare fraud, in violation of 18

U.S.C. §§ 2 and 1347; (3) four counts of mail fraud, in violation of 18 U.S.C. §§ 2

and 1341; and (4) twenty-two counts of wire fraud, in violation of 18 U.S.C. §§ 2

and 1343.

      The defendants make four arguments in their second dismissal motion. First,

the defendants’ use of their Here to Help program to refer patients to Doctor A does

not constitute wire fraud. Second, the allegation that the defendants aided and

abetted unindicted physicians in their careless and clinically unwarranted

prescribing practices is prejudicial surplusage, as is the introductory clause relating

to their marketing of Suboxone to these careless prescribers. Third, the conspiracy

count and the substantive health care fraud count are duplicitous because they allege

multiple schemes and crimes. Finally, the defendants ask me to reconsider their




                                         -2-
request that I inspect in camera transcripts of the prosecutors’ colloquy with the

grand jury prior to return of the Superseding Indictment.

       The government responds that the Superseding Indictment tracks the language

of the relevant statutes and lists the essential facts, so that the issue of whether the

defendants’ conduct constitutes wire fraud is a question for the jury. As for the

surplusage issue, the government argues that the careless prescriber scheme is

evidence of the defendants’ intent to defraud. The government also explains that the

defendants’ wire fraud activity assisted the overall scheme rather than any conduct

by Doctor A. The government next contends that there is not a duplicity problem,

as the conspiracy count and health care fraud count include the numerous methods

used to further the overall scheme. The government concludes that the defendants

have already litigated the grand jury transcript issue, and they have not presented

any new information that requires a departure from the court’s previous ruling.

                                            II.

       When a defendant challenges the sufficiency of an indictment prior to the

verdict, the court should apply a heightened scrutiny to ensure that every essential

element of an offense has been charged. See United States v. Kingrea, 573 F.3d 186,

191 (4th Cir. 2009).1 The indictment “must contain the [essential] elements of the



       1
         I have omitted internal quotation marks, alterations, and citations throughout this
opinion, unless otherwise noted.
                                            -3-
offense charged, fairly inform a defendant of the charge, and enable the defendant

to plead double jeopardy as a defense in a future prosecution for the same offense.”

Id.; accord United States v. Resendiz-Ponce, 549 U.S. 102, 108 (2007). However,

any general description based on the statutory language “must be accompanied with

such a statement of the facts and circumstances as will inform the accused of the

specific offence, coming under the general description, with which he is charged.”

Hamling v. United States, 418 U.S. 87, 117–18 (1974) see also Russell v. United

States, 369 U.S. 749, 765 (1962) (noting that an indictment must “descend to

particulars” where the definition of an offense includes generic terms). Thus, the

indictment must also contain a “definite written statement of the essential facts

constituting the offense charged.” Fed. R. Crim. P. 7(c)(1) (emphasis added). In

ruling on a defendant’s motion to dismiss the indictment, the court must accept all

factual allegations in the indictment as true. See Boyce Motor Lines, Inc. v. United

States, 342 U.S. 337, 343 n.16 (1952).

                     A. The Wire Fraud Counts are Sufficient.

      The defendants first challenge the sufficiency of the wire fraud counts relating

to the defendants’ referral of patients to Doctor A through their Here to Help

program, which alleges both principal and accomplice liability. To survive such a

challenge, the Indictment must properly charge that the defendants devised and

intended to devise a scheme to defraud and used wire communications in furtherance


                                         -4-
of the scheme. United States v. Wynn, 684 F.3d 473, 477 (4th Cir. 2012). The

misuse of wire communications forms the overt act. See United States v. Ramirez,

420 F.3d 134, 144 (2d Cir. 2005); United States v. Afsharjavan, No. 1:15-CR-144

(JCC), 2015 WL 5638099, at *2 (E.D. Va. Sept. 24, 2015). The “scheme,” by

contrast, forms part of the mens rea element. Ramirez, 420 F.3d at 144. The scheme

alleged may also extend beyond the direct transaction that forms the overt act of wire

fraud. Afsharjavan, 2015 WL 5638099, at *2; United States v. Bajoghli, 785 F.3d

957, 963 (4th Cir. 2015) ( “[E]vidence of transactions and conduct not charged is

relevant to proving the existence of and the boundaries of the conspiracy or

scheme”). Finally, the indictment must allege a specific intent to defraud as an

essential element of the wire fraud counts. See Kingrea, 573 F.3d at 191.

      As for an aiding and abetting theory, “[a]iding and abetting means to assist

the perpetrator of the crime.” United States v. Williams, 341 U.S. 58, 64 (1951). In

order to obtain a conviction for aiding and abetting, the government need not prove

the actual identity of the principal, “provided the proof shows that the underlying

crime was committed by someone.” United States v. Horton, 921 F.2d 540, 543 (4th

Cir. 1990). The government need only prove “that the substantive offense had been

committed by someone and that the defendant aided and abetted him.” Id. at 544.

      The defendants’ challenge to the specified wire fraud counts is two-fold. It is

primarily centered on the aiding and abetting theory of liability associated with the


                                         -5-
unindicted physicians’ careless and clinically unwarranted prescribing practices.

Secondarily, the defendants assert that the facts described in that segment of the

Superseding Indictment do not constitute wire fraud. The sufficiency issue is

analyzed under the forgiving framework of Rule 7 of the Federal Rules of Criminal

Procedure, in which the essential question is whether the indictment tracks the

statute and lays out essential facts that correspond with the elements of the offense.

      The defendants make a point that it is not clear from the Superseding

Indictment how they aided and abetted wire fraud and why it is included as a theory

of liability. The government’s description of its wire fraud theory in its brief does

not clarify the matter, as it does not comport with accomplice liability and instead

uses “aided and abetted” only in a colloquial sense. Regardless, the elements are

sufficiently described, and the essential facts are listed; the theory of liability is now

a matter for the jury. As for the illegality argument for the principal theory of

liability, the government is correct that “[t]here is no equivalent to a summary

judgment motion in criminal law.” United States v. Witasick, No. 4:07-CR-00030,

2008 WL 1924023, at *2 (W.D. Va. Apr. 28, 2008). The issue of whether the

defendants committed wire fraud, therefore, is a question for the jury as the

Superseding Indictment is sufficiently pled. See United States v. Shabbir, 64 F.

Supp. 2d 479, 481 (D. Md. 1999) (holding that a court should not grant a motion to




                                           -6-
dismiss where defendant’s “legal contentions are inextricably bound up with the

facts of the case”).

             B. The Superseding Indictment’s Repetition that the
             Physicians’ Prescribing Practices was “Careless and
             Clinically Unwarranted” is Not Prejudicial Surplusage.

      The defendants’ related argument is that the repeated reference throughout the

Superseding Indictment to their continued relationship with physicians that had

careless and clinically unwarranted prescribing practices is prejudicial surplusage.

The defendants also challenge the inclusion of their marketing practices, because

they claim there is no associated allegation that the conduct involved false or

fraudulent statements. Federal Rule of Criminal Procedure 7(d) permits a pretrial

motion requesting the court to strike surplusage from an indictment or information.

      “The purpose of Rule 7(d) is to protect a defendant against prejudicial

allegations that are neither relevant nor material to the charges made in an

indictment, or not essential to the charge, or unnecessary, or inflammatory.” United

States v. Poore, 594 F.2d 39, 41 (4th Cir. 1979); see also United States v. Williams,

445 F.3d 724, 733 (4th Cir. 2006) (holding that a court may exercise discretion to

strike surplusage “only if it is clear that the allegations are not relevant to the charge

and are inflammatory and prejudicial”). But “information that is prejudicial, yet

relevant to the indictment, must be included for any future conviction to stand and

information that is irrelevant need not be struck if there is no evidence that the


                                           -7-
defendant was prejudiced by its inclusion.” United States v. Hallman, 578 F. App’x

209, 212 (4th Cir. 2014) (unpublished).

      The defendants specifically point to paragraph 31 of the Superseding

Indictment, which states, in pertinent part, that the defendants did

      devise a scheme and artifice to defraud and to obtain money and
      property from health care benefit programs by means of materially false
      and fraudulent pretenses, representations, and promises, by (A) making
      materially false and fraudulent statements and representations to health
      care providers to induce them to prescribe, dispense, and recommend
      Suboxone Film; (B) preparing and causing to be prepared, and shipping
      and causing to be shipped, materially false and fraudulent marketing
      materials promoting Suboxone Film; (C) making materially false and
      fraudulent statements and representations to and relating to state
      Medicaid administrators and others to promote Suboxone Film; and (D)
      marketing Suboxone Film to health care providers to be prescribed and
      dispensed in a careless and clinically unwarranted manner.
Superseding Indictment ¶ 31, ECF No. 115 (emphasis added). This language, like

the entirety of the introductory section, is then incorporated into each substantive

count. The defendants point to subsection (d) of paragraph 31 in particular, and its

use of the “careless and clinically unwarranted” language with specific examples

throughout the allegations, as prejudicial because it does not allege fraud and is

instead an improper backdoor that may permit the government to introduce other

acts evidence at trial. See Fed. R. Evid. 404(b). The defendants also note its

potentially misleading interaction with the wire fraud counts, in which the

government appears to allege that the defendants aided and abetted the unindicted

physicians in their careless and clinically unwarranted prescribing practices.

                                          -8-
      Although the language’s interaction with the aiding and abetting theory of

liability in the wire fraud counts is opaque at this stage, it is not surplusage that is

prejudicial to the defendants.      The physicians are not being charged in the

Superseding Indictment as coconspirators and the defendants have not actually been

charged with aiding and abetting these physicians’ potential health care fraud. Even

so, the government has sufficiently established the relevance of these doctors’

prescribing practices as evidence of the defendants’ intent to defraud, as well as its

relation to the defendants’ alleged health care fraud scheme for purposes of

evaluating the Superseding Indictment. Furthermore, the defendants have not been

charged with bribery or other crimes for some of their marketing practices that

include free lunches and other perks to these physicians, but this evidence

nevertheless could be relevant to the charged conduct as a manner and means to

further the defendants’ conspiracy.

      Consequently, the “careless and clinically unwarranted” language appears

highly relevant, along with the discussion of the defendants’ marketing practices,

specifically their efforts to influence these careless prescribers who composed the

bulk of their purchasers to Suboxone Film. These actions might not be based in

fraud, but they are sufficiently pled as methods used by the defendants to actualize

the defendants’ healthcare fraud scheme. Because I find that these matters are

relevant, I need not determine whether they are prejudicial to the defendants for


                                          -9-
purposes of the surplusage analysis. See Williams, 445 F.3d at 733. In any event,

the language is not prejudicial because it involves uncharged conduct on a similar

footing with the charged frauds and is probative of the underlying healthcare fraud

scheme and their intent to defraud. See id. (holding that reference to uncharged

murder likely committed by the defendant was not surplusage in a prosecution for

possession of a firearm by a prohibited person, because it was relevant to, and highly

probative of, the underlying firearm charge).2

                     C. Neither the Conspiracy Count nor the Health
                     Care Fraud Count Internally Allege Multiple
                     Offenses to Create a Duplicity Problem.

       The defendants next argue that the Superseding Indictment’s manner and

means discussion in the conspiracy count and the healthcare fraud count encompass

multiple crimes. Federal Rule of Criminal Procedure 12(b)(3)(B)(i) permits a

pretrial motion challenging “a defect in the indictment,” including “joining two or

more offenses in the same count (duplicity).” An indictment is duplicitous if “it

charges two offenses in one count, creating the risk that a jury divided on two

different offenses could nonetheless convict for the improperly fused double count.”

United States v. Robinson, 855 F.3d 265, 269 (4th Cir. 2017). But “[a]n indictment



       2
         My ruling as to the relevancy and prejudicial nature of these issues is limited to
whether they should be struck as surplusage from the Superseding Indictment. I am not
yet considering whether the corresponding evidence is admissible under the Federal Rules
of Evidence.
                                          - 10 -
is not duplicitous if it includes in one count multiple ways of committing a single

offense.” Id. at 270; see also Fed. R. Crim. P. 7(c)(1) (expressly permitting a single

count to allege that an offense was committed by “one or more specified means”);

Braverman v. United States, 317 U.S. 49, 54 (1942) (holding that “the allegation in

a single count of a conspiracy to commit several crimes is not duplicitous”).

      “[A] single conspiracy exists when the conspiracy had the same objective, it

had the same goal, the same nature, the same geographic spread, the same results,

and the same product.” United States v. Jeffers, 570 F.3d 557, 567 (4th Cir. 2009);

but see Witasick, 2008 WL 1924023, at *1 (holding that a broad conspiracy with a

single overarching goal becomes duplicitous if it groups together unrelated acts

which occurred at largely different times). “Whether there is a single conspiracy or

multiple conspiracies depends upon the overlap of key actors, methods, and goals.”

United States v. Leavis, 853 F.2d 215, 218 (4th Cir. 1988); see also United States v.

Foggo, No. 1:08CR79 (JCC), 2008 WL 2777009, at *6 (E.D. Va. July 14, 2008)

(holding that, in determining duplicity, a court may consider “the nature of the

scheme; the identity of the participants; the quality, frequency, and duration of each

conspirator's transactions; and the commonality of time and goals”).

      In United States v. Patel, 720 F. App’x 698, 700 (4th Cir. 2018) (unpublished),

the Fourth Circuit found that a conspiracy count was not duplicitous because the

indictment described one conspiracy involving the same distributor, products,


                                        - 11 -
people, and overarching business model. The Fourth Circuit also stressed that “the

question whether the evidence shows a single [conspiracy] or multiple conspiracies

is for the jury . . . [and] the finding of a single conspiracy must stand unless the

evidence, taken in the light most favorable to the government, would not allow a

reasonable jury so to find.” Id. (quoting United States v. Urbanik, 801 F.2d 692, 695

(4th Cir. 1986)); see also United States v. Roberts, 262 F.3d 286, 294 (4th Cir. 2001)

(holding that the government bears the burden at trial of “proving a single conspiracy

involving one overall agreement or one general business venture).

      Even if a conspiracy count is found to be duplicitous, it should not be

dismissed unless the duplicity prejudices the defendant. United States v. Kamalu,

298 F. App’x 251, 254 (4th Cir. 2008) (unpublished). There is no prejudicial

duplicity if the indictment, fairly interpreted, alleges a “continuing course of conduct

[] during a discrete period of time.” United States v. Davis, 471 F.3d 783, 790 (7th

Cir. 2006). In general, it is “black letter law that duplicitous indictments can be

cured through appropriate jury instructions.” United States v. Robinson, 627 F.3d

941, 958 (4th Cir. 2010).

      On its face, Count One of the Indictment fairly alleges facts that could

establish a single, continuous healthcare fraud conspiracy with multiple manners and

means to fulfill a primary outcome; namely, moving the consumer market to

Suboxone Film through whatever means necessary to delay and reduce eventual


                                         - 12 -
generic competition.    The defendants’ alleged false statements to health care

providers to induce them to switch to their product, their alleged false marketing

materials mailed to physicians to promote the switch, the alleged false

representations to state Medicaid administrators, and their continued dealings with

physicians they had labelled as “careless and clinically unwarranted” prescribers are

conceivably related marketing methods to actualize their ultimate goal.

      The fact that the Superseding Indictment does not establish a perfect temporal

overlap between some aspects of the conspiracy does not necessarily make them

separate conspiracies. The same is true for the substantive healthcare fraud count.

At trial, the government may introduce evidence showing continued contact and

planning through the alleged gaps, or there may be other evidence from which the

jury could find the existence of a continuing course of conduct. If the government

fails to introduce sufficient evidence, then the defendants may raise the matter again

and it can be addressed through jury instructions or some other curative vehicle.

Ultimately, the “line between multiple offenses and multiple means to the

commission of a single continuing offense is often a difficult one to draw.” United

States v. Moazzeni, 908 F. Supp. 2d 748, 751 (E.D. Va. 2012).

                   D. Reconsideration of the Grand
                   Jury Transcript Issue is Not Required.

      The defendants have once again moved for in camera review and possible

release of the government’s colloquy with the grand jury, pursuant to Rule
                                        - 13 -
6(e)(3)(E)(ii) of the Federal Rules of Criminal Procedure. The defendants have not

styled this renewed request as a motion for reconsideration, but that is the practical

effect. See Afsharjavan, 2015 WL 5638099, at *1 (holding that courts must rely on

Rule 59(e) of the Federal Rules of Civil Procedure because the Federal Rules of

Criminal Procedure do not define the standard for reconsideration I find that the

defendants have not shown an intervening change in controlling law, presented new

evidence, or explained how the court’s previous order was a clear error of law or

caused a manifest injustice. See Hutchinson v. Staton, 994 F.2d 1076, 1081 (4th Cir.

1993).

                                         III.

      For the foregoing reasons, it is ORDERED that the defendants’ Motion to the

Dismiss the Superseding Indictment, ECF No. 252, is DENIED.

                                                 ENTER: March 31, 2020

                                                 /s/ JAMES P. JONES
                                                 United States District Judge




                                        - 14 -
